DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-22 responded on November 26, 2021 are pending, claim 16 is amended.
Response to Arguments
Applicant's arguments, see pg. 9-10, filed November 26, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 
Applicant's arguments, see pg. 9-10, filed November 26, 2021, with respect to the rejection(s) of claim(s) 16 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that combination of prior art does not teach "identify that the second network communication is inactive during a first period" and the neighboring cell should not being interpreted as second network communication. Second network communication can broadly interpret as a cell which is not being camped and inactive can be interpreted a node not being a primary communication node. Further clarification is recommended.
Applicant's arguments, see pg. 12-13, filed November 26, 2021, with respect to the rejection(s) of claim(s) 15 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that combination of prior art does not teach "transmit a second reference signal for identifying a state of an uplink channel between the electronic device and the base station through the at least one antenna and the at least one RFIC". Tang discloses the electronic device transmits the modulated signal which comprising the quantity of resource elements (i.e. second reference signal) to the receiver via a physical uplink shared channel see [0017] and UE reporting parameters (i.e. second reference signal) to support DL transmissions via a physical uplink control channel (PUCCH) [0033]. Claim does not further recite which type of channel or which type of messages. 
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8, 11-12, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2012/0121031 A1, hereinafter "Tang"), in view of Akkarakaran et al. (US 2018/0205480 A1, hereinafter "Akkarakaran").
Regarding claim 1, Tang discloses an electronic device comprising:
at least one communication processor (Tang, Fig. 7 703 processor);
at least one radio frequency integrated circuit (RFIC) configured to convert data transmitted from the at least one communication processor into at least one radio frequency (RF) signal and output the at least one RF signal (Tang, Fig. 7 the device 701 to transmit signals periodically or continuously via the transceiver 704 which comprises a transmitter 706 and a receiver 708 which may be implemented by execution of instructions that control the operation of the transceiver); and
at least one antenna configured to receive each of the at least one RF signal and radiate an electromagnetic field (Tang, Fig. 1b The link DL from the eNB 150 to UE 100 is a downlink, while the link UL from UE 100 to the eNB 150 is an uplink), wherein the at least one communication processor is configured to:
receive, from a base station, a reference signal for identifying a state of a downlink channel between the electronic device and the base station through the at least one antenna and the at least one RFIC (Tang, [0028, 87] the base station may transmit the RS configuration (i.e. reference signal) using downlink control channel for estimating and providing information the channel from the transmitter (i.e. base station) to the receiver occur over a channel), 
(Tang, [0060-61,0063] generating a quantity of demodulation reference signal antenna ports based on the quantities of the antennas, the transmitted layers, and the precoders, quantity of DMRS antenna ports, and the quantities of the antennas, the transmitted layers and the precoder, mapping the quantities of precoded data symbols and DMRS antenna ports to a quantity of resource elements, then either applies a known precoder to the estimated channel before demodulation, or directly uses the estimated channel for demodulation of the received precoded data, based on the value of a control signal (i.e. identify precoder)), and
transmit a signal based on the precoded data to the base station using at least some of the at least one RFIC and the at least one antenna (Tang, [0017, 33] the electronic device transmits the modulated signal which comprising the quantity of resource elements (i.e. second reference signal) to the receiver via a physical uplink shared channel see and UE reporting parameters (i.e. second reference signal) to support DL transmissions via a physical uplink control channel (PUCCH)).
Tang discloses the signal received from the base station in general but does not explicitly disclose based on the reference signal and association information between the downlink channel and an uplink channel between the electronic device and the base station, identify the uplink channel.
(Akkarakaran, [0061] In DL channel, some REs may carry DL reference signals to facilitate channel estimation and demodulation at a UE. In UL channel, some REs may carry DMRS and SRS to facilitate channel estimation. In general, DMRS may be used to estimate a channel to allow demodulation of data, and SRS (for UL) and CSI-RS (for DL) may be used to estimate a channel for purposes like rate/rank adaptation, beam management or precoding).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified information carried by downlink signal disclosed by Tang and downlink reference signal disclosed by Akkarakaran with a motivation to make this modification in order to improve a demodulation timeline (Akkarakaran, [0072]).	
Regarding claim 2, Tang discloses wherein the at least one communication processor is further configured to: identify whether a condition configured to identify the precoder is satisfied (Tang, [0060] The DRMS generator unit generates the determined number of DMRS antenna ports. If precoding of DMRS antenna ports is needed), and based on identifying that the configured condition is satisfied, perform the identification of the uplink channel and the identification of the precoder (Tang, [0060] the DMRS precoding unit 426 will precode the DMRS symbols from unit).
Regarding claim 3, Tang discloses wherein the at least one communication processor is further configured to, based on identifying that the configured condition is (Tang, [0060] avoiding precoding any of DMRS antenna ports if the product is more than the quantity of antennas. If no precoding is needed, the DMRS antenna ports from unit will pass through the unit without precoding).
Regarding claim 4, wherein the at least one communication processor is further configured to:
transmit a sounding reference signal (SRS) to the base station using the at least some of the at least one RFIC and the at least one antenna (Tang, [0035] Sounding reference signals (SRS) and demodulation reference signals (DMRS) may be provided in the UL to be used by the eNB to measure the uplink channel),
receive, from the base station, precoding information identified by the base station by means of the SRS (Tang, [0035] the eNB estimates the channel from received signals such as SRS and DMRS, and may utilize a different transmission format), 
based on identifying that the configured condition is not satisfied, precode the uplink data and the DMRS, based on the precoding information identified by the base station, and transmit a signal based on the precoded data to the base station using the at least some of the at least one RFIC and the at least one antenna (Tang, [0035, 47] demodulation based on non-precoded DMRS allows a receiver to estimate the non-precoded channel over N antennas, the transmitter may decide the rank r based on notification information such as rank indicator (RI), as well as other factors such as traffic pattern, available transmission power, etc. The rank r may be decided by the eNB).
Regarding claim 5, Tang discloses wherein the at least one communication processor is further configured to:
transmit a sounding reference signal (SRS) to the base station using the at least some of the at least one RFIC and the at least one antenna (Tang, [0035] Sounding reference signals (SRS) and demodulation reference signals (DMRS) may be provided in the UL to be used by the eNB to measure the uplink channel),
receive, from the base station, precoding information identified by the base station by means of the SRS (Tang, [0035] the eNB estimates the channel from received signals such as SRS and DMRS, and may utilize a different transmission format), and
based on identifying that the configured condition is satisfied, ignore the precoding information identified by the base station and precode the uplink data and the DMRS, based on the precoder identified by the electronic device (Tang, [0060] The DRMS generator unit  generates the determined number of DMRS antenna ports. If precoding of DMRS antenna ports is needed).
Regarding claim 6, Tang discloses wherein the at least one communication processor is further configured to identify whether the configured condition is satisfied using at least some of scheduling information received from the base station (Tang, [0059] the precoder selection unit may control the precoding mapping on a scheduling block of two slot).

Akkarakaran discloses wherein the at least one communication processor is further configured to identify whether the configured condition is satisfied using a quality of a link between the electronic device and the base station (Akkarakaran, [0045] Depending on the quality of these parameters monitors by UE from serving and neighboring cells, the UE may maintain communication with one or more of the neighboring cells).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified information carried by downlink signal disclosed by Tang and downlink parameters disclosed by Akkarakaran with a motivation to make this modification in order to improve a demodulation timeline (Akkarakaran, [0072]).
Regarding claim 8, Tang discloses wherein the at least one communication processor is further configured to identify whether the configured condition is satisfied using a state of the at least one antenna (Tang, [0018] determining, by a transmitter including a first number of antennas, a second number of transmitted layers, mapping a third number of precoders over a fourth number of data symbols).
Regarding claim 11, Tang discloses wherein the at least one communication processor is further configured to:
(Tang, [0049] may select a different precoder on each resource block or resource element, a resource block (RB) can be coded by a different precoding matrix, which is determined by the precoder selection unit), and
based on an uplink-scheduled bandwidth being less than or equal to the number
of RBs, identify one precoder for an entirety of the uplink channel (Tang, [0049] Codebook based precoding may be wideband precoding (i.e. equal) or frequency selective (i.e. less) precoding. The former scheme applies the same precoding vector on the whole frequency bank). 
Regarding claim 12, Tang discloses wherein the at least one communication processor is further configured to: based on the uplink-scheduled bandwidth exceeding the number of RBs: transmit the uplink data to the base station without precoding the uplink data using the at least some of the at least one RFIC and the at least one antenna (Tang, [0060] If no precoding is needed, the DMRS antenna ports from unit 424 will pass through the unit 426 without precoding) or group a bandwidth of the uplink channel based on the number of RBs and configure different precoders for respective ones of groups identified as a result of the grouping (Not given patentable weight due to non-selected option).
	Regarding claim 16, Tang discloses an electronic device comprising:
at least one communication processor configured to support first network communication (Tang, Fig. 7 703 processor);
at least one first radio frequency integrated circuit (RFIC) configured to convert
data transmitted from the at least one communication processor into at least one first

at least one first RF signal (Tang, Fig. 7 the device 701 to transmit signals periodically or continuously via the transceiver 704 which comprises a transmitter 706 and a receiver 708 which may be implemented by execution of instructions that control the operation of the transceiver);
at least one first antenna configured to receive each of the at least one first RF
signal and radiate an electromagnetic field (Tang, Fig. 1b The link DL from the eNB 150 to UE 100 is a downlink, while the link UL from UE 100 to the eNB 150 is an uplink);
wherein the at least one communication processor is configured to:
identify a precoder corresponding to at least some of the at least one first antenna (Tang, [0028, 87] the base station may transmit the RS configuration (i.e. reference signal) using downlink control channel for estimating and providing information the channel from the transmitter (i.e. base station) to the receiver occur over a channel),
precode uplink data and a demodulation reference signal (DMRS) based on the first network communication using the identified precoder (Tang, [0060-61] generating a quantity of demodulation reference signal antenna ports based on the quantities of the antennas, the transmitted layers, and the precoders, quantity of DMRS antenna ports, and the quantities of the antennas, the transmitted layers and the precoder, mapping the quantities of precoded data symbols and DMRS antenna ports to a quantity of resource elements), and

using the at least some of the at least one first antenna (Tang, [0017, 33] the electronic device transmits the modulated signal which comprising the quantity of resource elements (i.e. second reference signal) to the receiver via a physical uplink shared channel see and UE reporting parameters (i.e. second reference signal) to support DL transmissions via a physical uplink control channel (PUCCH)).
	Tang does not explicitly disclose at least one communication processor configured to support second network communication, at least one second RFIC configured to convert the data transmitted from the at least one communication processor into at least one second RF signal based on the second network communication and output the at least one second RF signal; and at least one second antenna configured to receive each of the at least one second RF signal and radiate an electromagnetic field,
wherein the at least one communication processor is configured to:
identify that the second network communication is inactive during a first period,
identify a precoder corresponding to at least some of the at least one first antenna and the at least one second antenna which are to be used during the first period and output a signal based on the precoded data using at least some of the at
least one first RFIC and the at least one second RFIC so as to transmit the signal using the at least some of the at least one first antenna and the at least one second antenna during the first period.
(Akkarakaran, [0008], UE includes a processor operatively coupled with the communication interface and memory. The processor and the memory are configured to determine a resource for transmitting a first reference signal for communication in first and second cell); at least one second RFIC configured to convert the data transmitted from the at least one communication processor into at least one second RF signal based on the second network communication and output the at least one second RF signal; and at least one second antenna configured to receive each of the at least one second RF signal and radiate an electromagnetic field (Akkarakaran, [0008], UE includes a processor operatively coupled with the communication interface and memory . The processor and the memory are configured to determine a resource for transmitting reference signals for communication in first and second cell and receive data from first and second cell), identify that the second network communication is inactive during a first period (Akkarakaran, [0085] Because the base stations are neighbors, the first UE 802 may be able to receive transmissions from the second base station, where second cell is not serving cell (i.e. inactive) for a given amount of time),
identify a precoder corresponding to at least some of the at least one first antenna and the at least one second antenna which are to be used during the first period (Akkarakaran, [0061] DMRS may be used to estimate a channel to allow demodulation of data, and SRS (for UL) and CSI - RS (for DL ) may be used to estimate a channel for purposes like rate / rank adaptation, or precoding for a aligned in timing),
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified information carried by downlink signal disclosed by Tang and downlink reference signal disclosed by Akkarakaran with a motivation to make this modification in order to improve a demodulation timeline (Akkarakaran, [0072]).	
	Regarding claim 17, Tang discloses multiple precoding for processing multiple antenna but does not explicitly disclose wherein the at least one communication processor comprises a first communication processor for the first network communication, and a second communication processor for the second network communication.
Akkarakaran from the same field of endeavor discloses wherein the at least one communication processor comprises a first communication processor for the first network communication, and a second communication processor for the second network communication (Akkarakaran, [0008]UE includes a processor operatively coupled with the communication interface and memory. The processor and the memory are configured to determine a resource for transmitting a first reference signal for communication in first and second cell).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified information carried by downlink signal disclosed by Tang and downlink reference signal disclosed by 
Regarding claim 18, Tang discloses wherein the first communication processor is further configured to receive information about the first period from the communication processor but does not explicitly disclose wherein the first communication processor is further configured to receive information about the first period from the second communication processor. 
Akkarakaran from the same field of endeavor discloses wherein the first communication processor is further configured to receive information about the first period from the second communication processor (Akkarakaran, [0008] The processor and the memory are further configured to transmit or receive first data in a slot including the first reference signal in the first cell, such that the first reference signal is aligned in time with the second reference signal in the slot).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified information carried by downlink signal disclosed by Tang and downlink reference signal disclosed by Akkarakaran with a motivation to make this modification in order to improve a demodulation timeline (Akkarakaran, [0072]).
Regarding claim 19, Tang discloses the communication processor but does not explicitly disclose receive, from the second communication processor, information indicating a number of subframes associated with the first period or information indicating a starting time of the first period and an end time of the first period, as the information about the first period.	
(Akkarakaran, [0008, 55] The processor and the memory are further configured to transmit or receive first data in a slot including the first reference signal in the first cell , such that the first reference signal is aligned in time with the second reference signal in the slot, a frame may have a duration of 10 ms for wireless transmissions , with each frame consisting of 10 subframes of 1 ms each . On a given carrier, there may be one set of frames in the UL, and another set of frames in the DL).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified information carried by downlink signal disclosed by Tang and downlink reference signal disclosed by Akkarakaran with a motivation to make this modification in order to improve a demodulation timeline (Akkarakaran, [0072]).
Regarding claim 20, Tang discloses wherein the at least one communication processor is further configured to:
after the first period expires, output uplink data of the first network communication using the at least one first RFIC so as to transmit the uplink data of the first network communication through the at least one first antenna (Tang, Fig. 7 the device 701 to transmit signals periodically or continuously via the transceiver 704 which comprises a transmitter 706 and a receiver 708 which may be implemented by execution of instructions that control the operation of the transceiver) but does (Akkarakaran, [0008], UE includes a processor operatively coupled with the communication interface and memory . The processor and the memory are configured to determine a resource for transmitting reference signals for communication in first and second cell and receive data from first and second cell).
Regarding claim 21, Tang discloses wherein the at least one communication processor is further configured to identify the precoder by identifying the precoder of a rank less than or equal to a sum of a number of antennas allocated to the first network communication and a number of antennas allocated to the second network communication (Tang, [0047] The number of layers r (rank r) may be less than or equal to the number of antennas or antenna ports).
Regarding claim 22, Tang discloses wherein the at least one communication processor 1s further configured to precode uplink (UL) data and a demodulation reference signal (DMRS) based on the identified precoder (Tang, [0017, 33, 60-61] (Tang, [0017, 33] the electronic device transmits the modulated signal which comprising the quantity of resource elements (i.e. second reference signal) to the receiver via a physical uplink shared channel see and UE reporting parameters (i.e. second reference signal) to support DL transmissions via a physical uplink control channel (PUCCH)), the modulated signal is transmitted to the receiver via a physical uplink shared channel (PUSCH), mapping the quantities of precoded data symbols and DMRS antenna ports to a quantity of resource elements)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2012/0121031 A1, hereinafter "Tang"), in view of Akkarakaran et al. (US 2018/0205480 A1, hereinafter "Akkarakaran") as applied to claim above, and further in view of  Haghighat et al. (US 2020/0275416  A1, hereinafter "Haghighat").
Regarding claim 9, Tang in view of Akkarakaran does not explicitly disclose wherein the at least one communication processor is further configured to identify whether the configured condition is satisfied based on whether an interval between a reception time of the reference signal and a transmission time of the uplink data exceeds a specified threshold time. 
 Haghighat from same field of endeavor discloses wherein the at least one communication processor is further configured to identify whether the configured condition is satisfied based on whether an interval between a reception time of the reference signal and a transmission time of the uplink data exceeds a specified threshold time (Haghighat, [0302] A WTRU may receive a wide-band TPMI via a higher layer signaling and narrow-band TPMIs in an uplink grant. The wide-band TPMI may remain valid until it is updated or it may expire after a period of time (i.e. a specified threshold time)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Haghighat’s system for precoding into Tang’s precoder as modified by Akkarakaran with a motivation to make this modification in order to improve the performance of the data channel decoding procedure. (Haghighat, [0273]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2012/0121031 A1, hereinafter "Tang"), in view of Akkarakaran et al. (US 2018/0205480 A1, hereinafter "Akkarakaran") as applied to claim above, and further in view of  Raghavan et al. (US 2018/0146419  A1, hereinafter "Raghavan").
Regarding claim 10, Tang in view of Akkarakaran does not explicitly disclose wherein the at least one communication processor is further configured to:
compare at least one first performance value predicted based on the identified uplink channel with at least one second performance value predicted based on a product of the identified uplink channel and the identified precoder, and
identify whether the configured condition is satisfied based on a result of comparing the at least one first performance value with the at least one second performance value.
Raghavan from the same field of endeavor discloses compare at least one first performance value predicted based on the identified uplink channel with at least one second performance value predicted based on a product of the identified uplink channel and the identified precoder (Raghavan, [0011] the apparatus may measure a first value from the performance of the first type of beam scanning, wherein the first value is associated with a new serving beam, and switch to the new serving beam based on a comparison of the first value and a second value which is associated with a current serving beam), and
identify whether the configured condition is satisfied based on a result of comparing the at least one first performance value with the at least one second performance value (Raghavan, [0011] switch to the new serving beam based on a comparison of the first value and a second value which is associated with a current serving beam).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Raghavan’s system for performance comparison into Tang’s precoder as modified by Akkarakaran with a motivation to make this modification in order to achieve such relatively high data rates and/or relatively low latencies (Raghavan, [0006]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2012/0121031 A1, hereinafter "Tang"), in view of Akkarakaran et al. (US 2018/0205480 A1, hereinafter "Akkarakaran") as applied to claim above, and further in view of Lee et al. (US 2015/0063485 A1, hereinafter "Lee").
Regarding claim 13, Tang discloses wherein the at least one communication processor is further configured to:
decompose the uplink channel into a matrix product of a first unitary matrix (Tang, [0052] where matrix V1 is used for precoding symbol 1, matrix V2 for symbol 2, matrix V3 for symbol 3, matrix V 4 for symbol 4, matrix VS for symbol 5, matrix V6 for symbol 6), and identify a submatrix including at least some columns of the second unitary matrix as the precoder. Tang in view of Akkarakaran does not explicitly disclose a diagonal matrix, and a second unitary matrix, based on singular value decomposition (SVD).
Lee from the same field of endeavor discloses wherein the at least one communication processor is further configured to: decompose the uplink channel into a matrix product of a first unitary matrix, a diagonal matrix, and a second unitary matrix, (Lee, [0071-73] The MIMO channel matrix can be decomposed by using the SVD as expressed H=UDVH, U and V each denote a unitary matrix, and D denotes a diagonal matrix. (*)H is a Hermitian matrix).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Lee’s system for Hermitian precoder into Tang’s precoder as modified by Akkarakaran with a motivation to make this modification in order to improve system performance (Lee, [0075]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2012/0121031 A1, hereinafter "Tang"), in view of Akkarakaran et al. (US 2018/0205480 A1, hereinafter "Akkarakaran") as applied to claim above, and further in view of Nokia et al. (3GPP TSG-RAN WG1 Meeting NR#3, R1-1716491, hereinafter "Nokia").
Regarding claim 14, Tang in view of Akkarakaran does not explicitly disclose wherein the at least one communication processor is further configured to identify a codebook maximizing achievable sum throughput in an entire band with respect to the uplink channel as the precoder.	
Nokia from the same field of endeavor discloses wherein the at least one communication processor is further configured to identify a codebook maximizing achievable sum throughput in an entire band with respect to the uplink channel as the precoder (Nokia, pg. 3 sec. 3 The simulation considers a system bandwidth of 100MHz at 4GHz carrier frequency. Subband precoding is applied with SB granularity of 10MHz per subband, with a total of 10 subbands. Mean UE throughput performance under 4Tx is shown. The codebook based scheme uses LTE Rel-10 DL 4Tx codebook; while the non-codebook based scheme in our simulation uses eigen-beamforming (EBF)).	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Nokia’s system for best throughput precoder into Tang’s precoder as modified by Akkarakaran with a motivation to make this modification in order to improve the performance of codebook based transmission scheme (Nokia, pg. 4 sec. 4).	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2012/0121031 A1, hereinafter "Tang"), in view of ZTE et al. (3GPP TSG RAN WG1 Meeting #94bis, R1-1810212, hereinafter "ZTE").
Regarding claim 15, Tang discloses an electronic device comprising:
at least one communication processor (Tang, Fig. 7 703 processor);
at least one radio frequency integrated circuit (RFIC) configured to convert data
transmitted from the at least one communication processor into at least one radio
frequency (RF) signal and output the at least one RF signal (Tang, Fig. 7 the device 701 to transmit signals periodically or continuously via the transceiver 704 which comprises a transmitter 706 and a receiver 708 which may be implemented by execution of instructions that control the operation of the transceiver); and
at least one antenna configured to receive each of the at least one RF signal and
(Tang, Fig. 1b The link DL from the eNB 150 to UE 100 is a downlink, while the link UL from UE 100 to the eNB 150 is an uplink),
wherein the at least one communication processor is configured to:
receive, from a base station, a first reference signal for identifying a state of a downlink channel between the electronic device and the base station through
the at least one antenna and the at least one RFIC (Tang, [0028, 87] the base station may transmit the RS configuration (i.e. reference signal) using  downlink control channel for estimating and providing information the channel from the transmitter (i.e. base station) to the receiver occur over a channel),
transmit a second reference signal for identifying a state of an uplink channel between the electronic device and the base station through the at least one antenna and the at least one RFIC (Tang, [0017, 33] the electronic device transmits the modulated signal which comprising the quantity of resource elements (i.e. second reference signal) to the receiver via a physical uplink shared channel see and UE reporting parameters (i.e. second reference signal) to support DL transmissions via a physical uplink control channel (PUCCH)),
Tang does not explicitly disclose receive scheduling information identified by the base station based on the second reference signal, through the at least one antenna and the at least one RFIC, based on the first reference signal and association information between the downlink channel and the uplink channel between the electronic device and the base station, identify the uplink channel, based on the identified uplink channel, identify a precoder for the uplink channel, based on the scheduling information being determined to be used (DMRS),

ZTE from the same field of endeavor disclose receive scheduling information identified by the base station based on the second reference signal, through the at least one antenna and the at least one RFIC, based on the first reference signal and association information between the downlink channel and the uplink channel between the electronic device and the base station, identify the uplink channel, based on the identified uplink channel, identify a precoder for the uplink channel, based on the scheduling information being determined to be used (DMRS)  (ZTE, pg. 2 For codebook based transmission, PUSCH can be scheduled by DCI format 0_0, DCI format 0_1, If this PUSCH is scheduled by DCI format 0_1, the UE determines its PUSCH transmission precoder based on SRI, the transmission rank from the DCI, given by DCI fields of SRS resource indicator and Precoding information and number of layers),
transmit uplink data and a demodulation reference signal (DMRS) using the scheduling information, and based on the precoder being determined to be used, precode the uplink data and the DMRS using the precoder and transmit the precoded uplink data and the precoded DMRS (ZTE, pg. 2 With the clarification of the above text proposal, either one of the following alternatives can be used:Antenna ports starting with 0 for PUSCH DMRS; Antenna ports starting with 1000 for SRS and PUSCH; Antenna ports starting with 0 for PUSCH DMRS; Antenna ports starting with 1000 for PUSCH; Antenna ports starting with 3000 for SRS).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified information carried by downlink signal disclosed by Tang and uplink DMRS based on scheduling information disclosed by ZTE with a motivation to make this modification in order to maintain muti antenna uplink coding scheme (ZTE, pg. 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415        

                                                                                                                                                                                                
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415